 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
       BBC GROUP NV LLC, a Nevada Limited                 Case No. C18-01011 RSM
 9     Liability Company,
                                                          ORDER GRANTING DEFENDANTS’
10                    Plaintiff,                          REQUEST TO DISPENSE WITH
                      Counterclaim Defendant,             SECURITY UNDER RULE 65(C)
11
                           v.
12
       ISLAND LIFE RESTAURANT GROUP
13     LLC, et al.,

14                    Defendants,
                      Counterclaim Plaintiffs.
15

16          This matter comes before the Court on parties’ supplemental briefing pursuant to this

17   Court’s Order dated March 28, 2019. Dkt. #35. The Court granted in part Defendants’ Motion

18   for Preliminary Injunction and directed parties to meet and confer and then file supplemental

19   briefing as to the necessity of security under Rule 65(c). Id. at 9–10.

20            Pursuant to Rule 65, a court may issue a preliminary injunction “only if the movant gives

21   security in an amount that the court considers proper to pay the costs and damages sustained by

22   any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). Rule

23   ORDER GRANTING DEFENDANTS’ REQUEST
     TO DISPENSE WITH SECURITY UNDER RULE
     65(C)
     PAGE - 1
 1   65(c) affords district courts discretion to determine the amount of security required, if any.

 2   Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir. 2009). The district court may therefore

 3   “dispense with the filing of a bond when it concludes that there is no realistic likelihood of harm

 4   to the defendant from enjoining his or her conduct.” Id. (internal quotations omitted).

 5             Plaintiff BBC Group NV LLC (“BBC”) believes a bond of $400,000 is appropriate to

 6   cover damages for lost revenue from enjoining BBC’s expansion into Western Washington. Dkt.

 7   #39. BBC claims that it planned to expand into Seattle starting in August or September 2019 with

 8   the opening of four new locations. Id., Ex. 1, ¶¶ 6-7. BBC argues that the injunction will delay

 9   openings for these four Seattle restaurants by at least six months, resulting in “lost profits and lost

10   market share that normally would have been gained in the first and second quarters of 2020.” Id.

11   at 3. BBC calculated its requested security of $400,000 based on $20,000 in lost profits per month

12   for each of the four locations, totaling $80,000 per month over the course of the injunction. Id.

13   at 3–4.

14             Defendants Island Life Restaurant Group, LLC and co-owners Alex Prindle and Brian

15   O’Connor (collectively, “Island Life”) request that the Court dispense with security. Dkt. #38.

16   Island Life argues that BBC has failed to provide evidence that it would suffer harm from a

17   preliminary injunction against its expansion into Western Washington. Id. at 5–6. According to

18   Defendants, BBC could avoid losing money simply by opening stores in other states. Id. at 6.

19             At this time, the Court cannot find that BBC would suffer potential damage arising from

20   the operation of the injunction. The testimony of BBC’s Chief Financial Officer claims that BBC

21   planned to expand into Seattle starting in August or September 2019 with the opening of four new

22   locations. Dkt. #39, Ex. 1, ¶¶ 6-7. However, BBC clarifies that August 2019 would have marked

23   ORDER GRANTING DEFENDANTS’ REQUEST
     TO DISPENSE WITH SECURITY UNDER RULE
     65(C)
     PAGE - 2
 1   the beginning of its planning for the expansion into Seattle, with the first store opening within

 2   four or five months from the beginning of planning, and the remaining three locations opening

 3   within eight or nine months. Id., ¶¶ 2-3. BBC thus calculated its potential damages based on lost

 4   profits for restaurants that were not yet in the planning stages of opening. Besides indicating its

 5   general strategy “to acquire space in the Seattle Tacoma airport” for the first location, id., ¶ 7,

 6   BBC has failed to provide sufficient concrete details of its plans for future Seattle expansion that

 7   would make it reasonable for this Court to require a $400,000 security for lost profits.

 8          Having reviewed the supplemental briefing and exhibits attached thereto, the Court hereby

 9   finds and ORDERS that no security pursuant to Federal Rule of Civil Procedure 65(c) is required

10   of Defendants.

11          DATED this 6th day of June 2019.

12

13                                                 A
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23   ORDER GRANTING DEFENDANTS’ REQUEST
     TO DISPENSE WITH SECURITY UNDER RULE
     65(C)
     PAGE - 3
